ON MOTION TO DISMISS APPEAL
EN BANC.
PER CURIAM.
Plaintiff brought this action for a declaratory judgment, to have declared legal and binding Regulation 6 promulgated by the plaintiff, The State Market Commission, pursuant to the authority vested in the Commission by LSA-R.S. 3:401, 404, 405. Judgment was rendered on October 22, 1970, declaring that The State Market Commission, Regulation Number 6, regulating the sale of sweet potatoes as amended on August 27, 1969, was unconstitutional and void, being in violation of provisions of the Louisiana and United States Constitution.
From that judgment, the plaintiff perfected a devolutive appeal to this court. *856Defendant-appellee has moved to dismiss the appeal on the ground that this court lacks jurisdiction thereof.
It is clear, that under Article 7, Section 10 of the Louisiana Constitution, this court lacks appellate jurisdiction of the instant case. Const. 1921, Article 7, Sec. 10, as amended by Acts 1958, No. 561, provides that:
“The following cases only shall be ap-pealable to the Supreme Court: * * *
(2) Cases in which an ordinance of a parish, municipal corporation, board or subdivision of the state, or a law of this state has been declared unconstitutional
This question was considered in the case of Jefferson Parish School Board et al, v. Jefferson Parish Democratic Executive Committee, 162 So.2d 443 (La.App. 4th Cir. 1964). That case held that where a declaratory judgment had declared unconstitutional a state statute, the Supreme Court had jurisdiction on appeal, and the appeal would be transferred to the Supreme Court. This disposition was approved by the Supreme Court in reviewing the transferred case. Jefferson Parish School Board v. Jefferson Parish Democratic Executive Committee, 246 La. 51, 163 So.2d 348 (1964).
We think the proper disposition of the instant case is to transfer this case to the Supreme Court, pursuant to the authority vested in this court by LSA-C.C.P. Article 2162.
Therefore, it is ordered, adjudged and decreed that the appeal of this case be transferred to the Supreme Court, provided that the record or transcript be filed there within ten days from this date, otherwise the appeal shall stand as dismissed.
Appeal transferred to the Supreme Court.